Case 2:21-cv-02271-MCA-LDW Document 26 Filed 06/23/21 Page 1 of 2 PageID: 303




                                                                     Leonard v. jones
                                                                     201 809 6055 DIRECT
                                                                     ljones@CHASANLAW.COM



                                         June 23, 2021

VIA ECF & LAWYERS SERVICE
Honorable Madeline Cox Arleo, U.S.D.J.
United States District Court of New Jersey
Martin Luther King Building and
United States Courthouse
50 Walnut Street
Newark, New Jersey 07101

      Re:    Kevin Alfaro, et al v. Michael Rempusheski
             Civil Action No.: 2:21-cv-02271-MCA-LDW
             Our File No.: 13258-0275

Dear Judge Arleo:

      This firm represents Defendant, Detective Michael Rempusheski (hereinafter
“Detective Rempusheski”), with regard to the above-captioned matter. Pending before
Your Honor is Detective Rempusheski’s Motion to Dismiss Plaintiffs’ Complaint
pursuant to Fed. R. Civ. P. 12(b)(6).

        We write to amend the arguments contained in Detective Rempusheski’s reply
brief because Plaintiffs’ counsel has provided copies of the notice of claims served on
Township of Nutley and the Nutley Police Department. Therefore, Plaintiffs’ state law
claims are not barred. However, Plaintiffs’ cannot establish the elements to prevail on
their malicious prosecution claim: (1) defendants instituted criminal proceedings against
plaintiff; (2) defendants acted with malice; (3) there was no probable cause for the
proceedings; and (4) the action was terminated favorably to the plaintiff. Lind v. Schmid,
67 N.J . 255, 262 (1975). Plaintiffs’ cannot demonstrate a prima facie case that
Detectice Rempusheski engaged in malicious prosecution by issuing complaint
summonses at the direction of the Assistant Prosecutor.

      Thus, Plaintiffs’ malicious prosecution claims must be dismissed.
Case 2:21-cv-02271-MCA-LDW Document 26 Filed 06/23/21 Page 2 of 2 PageID: 304

Honorable Madeline Cox Arleo, U.S.D.J.
June 23, 2021
Page 2

      Thank you for your attention to this matter.


                                         Respectfully submitted,


                                         __________________________
                                         Leonard V. Jones
                                         For the Firm

c:    Alan G. Peyrouton, Esq. (via ECF & e-mail Alan@peyroutonlaw.com)
